PD-0994-15
                                  PDR.       NO.

                                                                                        COURT OF CR!»!AUPPE^
                  IN THE TEXAS COURT OP CRIMINAL APPEALS                                     AUG 18 2015

                      CITY            OF    AUSTIN;        TRAVIS     COUNTY
                                                                                            ».; ^siuu?sia, uilsJiT




                        THIRTEENTH                 COURT      OP    APPEAtS


               CITY         OP        CORPUS       CHRISTI,        NUECES COUNTY

                                       MO.       13-14-00372-CR
                                                                                           RED
                       163RD           JUDICIAL           DISTRICT       COURT     COURT OF CRIMINAL APPEALS
                       CITY           OP     VIDOR,        ORANGE     COUNTY             AUG 18 2G15

                            TRIAL           COURT NO. B-130-137-R                      Abel Acosta, Clerk


              CURTIS         ALLEN          GARRISON,         APPELLANT     PRO SB*




                            STATE           OP     TEXAS,       APPELLEE.




     APPELLANT'S PRO SE MOTION FOR EXTENSION OP TIME TO PILE PDR
                     T.R.APP. P.                 RULE 10.5(b)fI)          02015)


TO:THE      HONORABLE        JUSTICES             OP    THE      COURT    OP CRIMINAL APPEALS:

       INTO COURT COMES, Curtis Alien Garrison, Appellant pro se,

hereinafter       "Appellant,"               and        pursuant      to the applicable rules

governing      petitions              to    the        Court,      requesting      that the Court

exercises      its     discrettonay                authority         to consider the opinions

of    the; Court       of        Appeals#           and    request that the Court, grants

him    an    extension           of        time, to research the applicable law, and

perfect     his    petition                for     discretionary         review for submission
to    the    Court's        clerk,          for        filing.      In support of his request
to     the;;; Court,         Appellant would respectfully show the Court, the

following belowt

                                                    I.

      Appellant was convicted in the 163rd Judicial District
Court,  for capital ; murder, and sentenced to an automatic LIPE
term of imprisonment, from Orange County, Texas.
       Appeal was taken to the Thirteenth Court of Appeals, and
the Court, denied the appeal July 16, 2015.


         Under       the rules. Appellant's first deadline expires August

16,     2015.     Appellant           'has        not*     requested any extensions prior

to this request to the Court.

                                                   III.
                              JUSTIFICATION POR EXTENSION

         Appellant's request is based on the following facts:

         (I)     Appellant           has     no     previous litigation experience, or

legal     back ground and training, and has no procedural experience

advancing        his        arguments,       and         claims     applicable       to petitions

requesting        that        the     Court,        reviews        the       opinions of a lower

Court     of     Appeals;           (2)    Appellant         is confined, and assigned to
a maximum security prison facility, where movement is very limited,

and     access, to           the     legal        research        tools in the prison's law

library,        is     restricted          and      on     the verge of being inadequate*

(3)     Appellant's           access       to      Inmate litigants who provide inmate

to     inmate     legal           assistance        to     prisoners,          is also restricted

and     limited        under        the    new      supervisors,             {4) Appellant has no

control,        over        the     decisions        made     by       security supervisors to

suspend        activities,           and     programs        for       the     general population

including        direct           access     to     the     prison's law library, and the

limited ^research                 material        provided        in     it,    {5) Appellant has
been     unable        to     obtain       the      funding        to retain a skilled, and

                                    GARRISON MPBTt PAGE 2
trained professional               lltgator, or attorney; (6) Appellant cannot

compel        prison     officials,         to        allow     him   greater access to the

legal        materials,       or     the research tools within the law library;

and     (7)        Appellant       is    emotionally, and mentally impaired after

being        subjected       to    the ordeal of a capital murder prosecution,

resulting from the shooting deaths of two individuals he knew.


                        APPELLANT'S GOOD PAITH DECLARATION

             Appellant is requesting that the Court, grants him a ninty

(90)     day        extension,"      to prepare and perfect his petition to the
Clerk        for     filing. Appellant makes this request for an extension

in     good        faith, and for no other reason, and not for the purpose

of     delaying        the    execution          of     the sentence imposed. Appellant

is     required        to exercise due diligence, throughout the appellate

process,           and this request to the Court, is intended to discharge

Appellant's duty to the courts, to exercise due diligence.
                                        SUMMARY AND PRAYER


        WHEREFORE, PREMISES CONSIDERED,                       Appellant has shown the Court*

an     extension        of    time       is justified, and that his first request

for     an     extension        should      be        granted    la all things. Appellant

respectfully           prays,      that     the        Court*    will give him ninty days

to     prepare,        and   submit        his        pro se petition for discretionary

review from August 16, ,2015.


Date? August                    2015             ^        Respectfully submitted,




                                                          Curtis Alien Garrison
                                                          #1926723,    Robertson Unit
                                                          12071 P.M.    3522
                                                          Abilene, Texas 79601-8799



                                   GARRISON MPET: PAGE 3
                           CERTIFICATE    OF     SERVICE


         1/   Curtis     Allen   Garrison,     do hereby certify that a true
and     correct      coPy, of the foregoing Motion For Extension Of Time
To    File    PDR,     has been served on the State, by U.S. Mail,     first
class     postage      prepaid   in   advance,    addressed to the below, on
this |/my day of August, 2015:
Mr. John D. Kimbrough
Criminal District Attorney
Orange County District Attorney's Office
801   Division
Orange, Texas 77630



                                               Curtis Allen garrison




                            GARRISON MEET:     PAGE   4